DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-129349 was received on 31 August 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 27 July 2021 have been considered by the examiner.

Drawings
The drawings filed on 27 July 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tahara (US PGPub 2016/0052735 A1), hereinafter Tahara.
With regard to Claim 1, Tahara discloses an image forming apparatus (Abstract, Line 2; Fig. 1), comprising: 
an apparatus body that includes an image forming unit that forms an image on a medium (¶0006; ¶0020); 
a pushing-up member (¶0030-0032; Fig. 2; elevating plate 33) that is provided rotatably on the apparatus body and is configured to push the medium up while supporting the medium(¶0030-0032; Fig. 2; elevating plate 33); 
an open-and-close member that is provided on the apparatus body and is configured to be opened from and closed toward the apparatus body (¶0026; Fig. 1; side surface cover 30); 
a medium supporting member that is configured to be housed inside and drawn out from the open-and-close member (¶0025-0029; Fig. 2; auxiliary tray 37), the medium supporting member being configured to support the medium when the open-and-close member is in an open state in which the open-and-close member is opened from the apparatus body and the medium supporting member is drawn out (Fig. 2; ¶0025-0029); and 
an assisting support member that is provided rotatably on the apparatus body and is configured to support the medium together with the pushing-up member and the medium supporting member (auxiliary trays 37-39; ¶0028; Figs. 1-2), 
wherein the assisting support member (trays 37-39) is configured to switch between a first state in which the assisting support member is housed into the apparatus body (¶0006; 0026) and a second state in which the assisting support member supports the medium together with the pushing-up member and the medium supporting member (¶0006; 0026), and the assisting support member switches between the first state and the second state by opening and closing of the open-and-close member (¶0006; 0026).

With regard to Claim 2, Tahara further discloses a guiding member (tray 31) that is provided on the open-and-close member (cover 30) and is configured to move in a drawn-out direction in which the medium supporting member is drawn out (Figs. 4-10; ¶0026), wherein the medium supporting member (37) is configured to be housed inside and drawn out from the open-and-close member via the guiding member (Figs. 4-10; ¶0028).

With regard to Claim 3, Tahara further discloses wherein the guiding member (tray 31) includes a guide section that guides a lower end portion of a first supporting surface of the medium supporting member (Fig. 7; ¶0028) to a position in which the lower end portion is continuous from an upper end portion of a second supporting surface of the assisting support member (Figs. 2, 4-10).

With regard to Claim 4, Tahara further discloses wherein the guide section is a guiding groove that guides the medium supporting member to a drawn-out position (¶0028, paper sheet tray 31 has guide rail for fitting boss portion of tray 37 slidable along tray 31), and the guiding member (31) includes a pivotal portion that rotatably supports the medium supporting member when the medium supporting member is drawn out (¶0026-0027; ¶0006; ¶0030).

With regard to Claim 6, Tahara further discloses wherein the open-and-close member (30) includes a holding portion that holds the guiding member (31) that is drawn out on the open-and-close member (¶0027).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 5 is that applicant’s claimed invention includes an image forming apparatus wherein the guiding groove has a sloped portion that extends in a direction intersecting with the drawn-out direction  and causes the medium supporting member to approach the assisting support member when the medium supporting member is drawn out.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 7 is that applicant’s claimed invention includes an image forming apparatus wherein the guiding member includes a protruding portion that protrudes toward the medium supporting member, and the medium supporting member includes a supported portion that is supported by the protruding portion in a state in which the medium supporting member is drawn out.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 8-9 are allowable because they depend from Claim 7.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 10 is that applicant’s claimed invention includes an image forming apparatus having a first alignment member that is provided on the pushing-up member, is configured to move in a medium width direction intersecting with a transportation direction, in which the medium is transported, and is configured to align an edge in the medium width direction of the medium; a second alignment member that is provided on the assisting support member, is configured to move in the medium width direction, and is configured to align the edge in the medium width direction of the medium; and a linkage portion that is formed on the first alignment member and the second alignment member, the linkage portion being configured to cause one of the first alignment member and the second alignment member to move in linkage with movement of the other of the first alignment member and the second alignment member is formed on the first alignment member and the second alignment member.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 11 is that applicant’s claimed invention includes an image forming apparatus wherein in the linkage portion, the second alignment member is rotatable in relation to the first alignment member in a direction in which the assisting support member rotates in relation to the apparatus body.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 12 is that applicant’s claimed invention includes an image forming apparatus having an urging member that is provided on the assisting support member and is configured to urge the assisting support member toward the open-and-close member.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 13 is that applicant’s claimed invention includes an image forming apparatus having a pushing member that is provided on the apparatus body and is configured to push the open-and-close member in an opening direction, a region of contact of the open-and-close member and the pushing member being coated with a lubricant, wherein the open-and-close member has a restricting portion that restricts movement of the lubricant.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 14 is that applicant’s claimed invention includes an image forming apparatus wherein the pivotal portion is located at a position higher than a top of the apparatus in an apparatus height direction when the medium supporting member is located at the drawn- out position and is in a tilted orientation for supporting the medium.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853